Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-4, 6, 8-10, 12-26, and 28-30 are currently pending.

Response to Amendment
The amendment filed August 19, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed February 24, 2022.
Claims 1-4, 6, 7-10, 12-22, 26, and 28-30 are maintained in rejection despite Applicant’s arguments/amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2022 has been received and considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12-17, 19, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1), in view of Owen (US 1,961,873 A).
Regarding claim 1, Hermans teaches (Fig. 1-3): A vehicle recovery board (10) having a rectangular body (100) with a flat topside surface (110) (Fig. 2) and an underside surface (160); wherein the topside surface (110) has one or more longitudinal grooves (125, 135) spaced apart by one or more ridges (120, 132) and each of the one or more ridges (120, 132) has a plurality of upwardly- extending studs (230) positioned along a length of the board (10); wherein the inclined front portion (150) has one or more downwardly extending projections (170) that are engageable with a ground surface (Hermans, para. 0106, lines 11-13) and assist in maintaining a position of the vehicle recovery board (10) as a vehicle rolls along the vehicle recovery board, and wherein in use, the topside surface (110), the inclined front portion of the underside surface (160), the longitudinal grooves (125, 135), the one or more ridges (120, 132), the upwardly-extending studs (230) and the downwardly extending projections (170) cooperate together to provide traction to a tire rolling along the topside surface (110) (para. 0004) while at the same time facilitate positioning of the vehicle recovery board (10) to allow the tire to roll thereon (para. 0107).
Hermans teaches that an inclined front portion (150) extends in a downward direction from the upper portion and is tapered between the upper portion and the underside portion (Hermans, para. 0032; Fig. 1), but does not explicitly teach that an inclined front portion of the underside surface (160) is directed upwards towards the topside surface (110) near the front end (154).
However, Owen teaches (Fig. 1-2): A vehicle recovery board (2) with an inclined front portion (3) of an underside surface is directly upwards towards a topside surface near the front end (Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to direct the inclined front portion of the underside surface upwards towards the top surface near the front end, as taught by Owen, in order to provide an effective wedge between a tire and the ground, and “enable the wheel to run upon the recovery board easily” (Owen, page 1, col. 2, lines 67-68). 
Regarding claim 2, Hermans and Owen teach the elements of claim 1, as stated above. Hermans does not explicitly teach an inclined front portion of an underside surface.
However, Owen further teaches (Fig. 1-2): the inclined front portion of the underside surface (3) is a straight flat surface, a stepped surface and or a curved surface (Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to direct the inclined front portion of the underside surface upwards towards the top surface near the front end, as taught by Owen, in order to provide an effective wedge between a tire and the ground, and “enable the wheel to run upon the recovery board easily” (Owen, page 1, col. 2, lines 67-68).
Regarding claim 3, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-2): the inclination of the front portion (150) of the underside surface (160) can extend partway along the length of the board (10) or a full length of the board so that the board has an appearance of an inverted wedge (Fig. 1-2).
Regarding claim 6, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-2): a tire moving along the topside surface (110) (Hermans, para. 0004) which is at a constant angle for a length of the board (10) (Fig. 1). Hermans does not explicitly teach a degree of inclination or a shape of a curve of the front underside portion.
However, Ewen further teaches (Fig. 1-2): a degree of inclination or a shape of a curve (Fig. 1-2) of the front underside portion (3) enables the board (2) to be positioned next to or partially beneath a tire (Fig. 1) enabling the tire to move along the topside surface which is at a constant angle for a length of the board (2) (Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to include a front underside portion with a shape of a curve, as taught by Owen, in order to provide an effective wedge between a tire and the ground, and “enable the wheel to run upon the recovery board easily” (Owen, page 1, col. 2, lines 67-68).
Regarding claim 8, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-2): the one or more grooves (125, 135) have a wave-like shape (Fig. 1-2).
Regarding claim 9, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-2): there are two or more ridges (120, 132). Hermans does not explicitly teach that there is a plurality of studs (230) along the outer ridges (120) to provide grip to a tire over the entire topside surface (110).
However, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of studs along the outer ridges to provide additional traction for the wheels of a vehicle. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-3): the studs (230) are shaped projections and are located in different orientations on the board (Fig. 1-3).
Regarding claim 12, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-3): the topside surface (110) has one or more ridges (120, 132) and one or more cleats (324, 326, 344, 346) extending across at least one of the ridges (120), said cleats (324, 326, 344, 346) are raised lugs (Fig. 1-3) that provide additional grip for a tire.
Regarding claim 13, Hermans and Owen teach the elements of claim 12, as stated above. Hermans further teaches (Fig. 1-3): there are one or more wave-like grooves (125, 135) and a plurality of wave-like ridges (120, 132), each of the one or more cleats (324, 326, 344, 346) can be orientated differently with respect to a longitudinal axis of the recovery board (Hermans, para. 0087, lines 7-10).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the ridges differently with respect to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, Hermans and Owen teach the elements of claim 12, as stated above. Hermans further teaches (Fig. 1-3): there are a plurality of cleats (344, 346) along a front section (150) of the recovery board (10); wherein a shape, placement position, orientation and number of the cleats (324, 326, 344, 346) provides an uneven surface for a tire to gain traction (Fig. 1-3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement and orientation of the cleats, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, Hermans and Owen teach the elements of claim 12, as stated above. Hermans further teaches (Fig. 1-3): the cleats (326, 346, 344, 346) are spaced from each other to allow different parts of the tire to gain traction (Hermans, para. 0114, lines 9-10) and cater for different tire sizes and tread patterns.
Regarding claim 16, Hermans and Owen teach the elements of claim 12, as stated above. Hermans further teaches (Fig. 1-3): there are a plurality of cleats (324, 326, 344, 346). Hermans does not explicitly teach that the cleats (324, 326, 344, 346) on adjacent ridges (120) are not aligned with each other so as not to weaken the board in any particular area.
However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the cleats such that they are not aligned with the cleats on adjacent ridges, in order to accommodate for various ridge shapes (curves and waves) or provide a variation in traction across the board, useful in situations where only a portion of the board is being used with wheels of varying sizes and tread patterns. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Hermans and Owen teach the elements of claim 13, as stated above. Hermans further teaches (Fig. 1-4): the arrangement of the one or more of the wave-like grooves (125, 135), the plurality of wave-like ridges (120, 132), the plurality of studs (230) and cleats (324, 326, 344, 346) provides the topside surface (110) that enables the vehicle tire to gain traction (Hermans, para. 0004).
Regarding claim 19, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 3): the underside (160) of the recovery board (10) has a plurality of ground engagement teeth (170) to reduce slippage of the board (10) when a tire attempts to gain traction on the topside surface (110) of the board (10) (Hermans, para. 0106, lines 11-13).
Regarding claim 21, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches: the recovery board (10) can be used as a shovel to remove sand and the like from around a tire (Hermans, para. 0106, lines 4-9).
Regarding claim 22, Hermans and Owen teach the elements of claim 21, as stated above. Hermans further teaches (Fig. 1-2): there are hand grips (126) at a rear end and/or along one or both longitudinal sides (120) of the board (Hermans, para. 0036); said hand grips (126) are shaped and positioned to facilitate the shoveling action (Hermans, para. 0072, lines 9-11).
Regarding claim 26, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-2): the recovery boards (10) are shaped so that they can be stacked during storage or transport.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1), in view of Owen (US 1,961,873 A) and Wippler (US D775068 S).
Regarding claim 4, Hermans and Owen teach the elements of claim 1, as stated above. Hermans (US 2018/0339552 A1) further teaches (Fig. 1-2): the front underside portion (150, 154) is concave relative to the flat topside surface (110), but does not explicitly teach that the front underside portion is convex.
However, Wippler (US D775068 S) teaches (Fig. 1): a front underside portion is convex relative to the flat topside surface.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to modify the front underside portion from concave to convex, as taught by Wippler, in order to create a more effective shovel with more surface area in the front to scoop more material, and make it easier to insert the shovel into a soft surface.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1), in view of Owen (US 1,961,873 A) and Dionne et al. (US 5,486,027 A).
Regarding claim 18, Hermans and Owen teach the elements of claim 12, as stated above. Hermans further teaches ones or more cleats (324, 326, 344, 346) on ridges (120), but does not explicitly teach that adjacent each of the one or more cleats (324, 326, 344, 346), there is a transverse channel across the respective ridge (120, 132), said transverse channel is positioned after the respective cleat (324, 326, 344, 346) with reference to the front end of the recovery board.
However, Dionne teaches (Fig. 1, 3, and 4): one or more cleats (60), and adjacent each of the one or more cleats (60), there is a transverse channel (annotated Fig. 3 below), said transverse channel is positioned after the respective cleat (60) with reference to the front end of the recovery board (10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to modify the one or more cleats to have transverse channels positioned after the respective cleat with reference to the front end of the board, as taught by Dionne, and place them across the respective ridge, in order to maximize contact of a tire with the cleats and thereby increase traction. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1, embodiment on Fig. 1-4), in view of Owen (US 1,961,873 A) and Hermans (US 2018/0339552 A1, embodiment on Fig. 5-7).
Regarding claim 20, Hermans and Owen teach the elements of claim 19, as stated above. Hermans (embodiment on Fig. 1-4) does not explicitly teach that the plurality of ground engagement teeth (170) have a chevron shape or a Y-like shape.
However, Hermans (embodiment on Fig. 5-7) teaches (Fig. 6): a plurality of ground engagement teeth (1158) that have a chevron shape or a Y-like shape.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans (embodiment on Fig. 1-4) to include a plurality of ground engagement teeth with chevron shape, as taught by Hermans (embodiment on Fig. 5-7), in order to stiffen the underside of the board, and provide a more reliable contact between the board and a soft ground.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1), in view of Owen (US 1,961,873 A) and Hidding et al. (US 7,104,524 B1).
Regarding claim 28, Hermans and Owen teach the elements of claim 1, as stated above. Hermans does not explicitly teach that the recovery board is made of glass reinforced nylon or polypropylene.
However, Hidding teaches (Fig. 1): a vehicle ramp (20) can be made from injection molded components using polypropylene or nylon (Hidding, col. 3, lines 30-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to make the recovery board from polypropylene or nylon, as taught by Hidding, in order to achieve characteristics such as lightweight, high durability, and better traction. Additionally, “it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.”
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 2018/0339552 A1), in view of Owen (US 1,961,873 A), Dionne et al. (US 5,486,027 A), and Hidding et al. (US 7104524 B1).
Regarding claim 29, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-4): the recovery board (10) has the features of a flat topside surface (110), an inclined or curved front portion (150) of the underside surface (160); a plurality of longitudinal grooves (125, 135) spaced apart by ridges (120, 132); a plurality of cleats (324, 326, 344, 346); a plurality of ground engagement teeth (170) on the underside (160) of the board (10); one or more hand grips (126) at a rear end and along one or both longitudinal sides (120) of the board (10).
Hermans teaches (Fig. 1-3): two central ridges (132) has a plurality of upwardly-extending studs (230) positioned along a length of the board (10), but does not explicitly teach the same studs on each of the one or more ridges (120, 132).
However, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of studs along the outer ridges to provide additional traction for the wheels of a vehicle. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Hermans further teaches ones or more cleats (324, 326, 344, 346) on ridges (120), but does not explicitly teach adjacent transverse channels.
However, Dionne teaches (Fig. 1, 3, and 4): one or more cleats (60), and adjacent each of the one or more cleats (60), there is a transverse channel (annotated Fig. 3 below), said transverse channel is positioned after the respective cleat (60) with reference to the front end of the recovery board (10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to modify the one or more cleats to have transverse channels positioned after the respective cleat with reference to the front end of the board, as taught by Dionne, and place them across the respective ridge, in order to maximize contact of a tire with the cleats and thereby increase traction. 
Hermans does not explicitly teach that the recovery board has a removable base. However, Hidding teaches (Fig. 8): a removable base (163) that can be attached to the ramp component (24).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to include a removable base, as taught by Hidding, in order to reduce potential sliding of the board on the ground and act as an extension to the board, thereby allowing the vehicle wheel to have additional support.
Hermans does not explicitly teach that the recovery board is made of glass reinforced nylon. However, Hidding teaches (Fig. 1): a vehicle ramp (20) can be made from injection molded components using polypropylene or nylon, and be used with a variety of resins and additives to meet particular needs (Hidding, col. 3, lines 30-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to make the recovery board from glass reinforced nylon, as taught by Hidding, in order to achieve characteristics such as lightweight, high durability, and better traction. Additionally, “it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.”
Regarding claim 30, Hermans and Owen teach the elements of claim 1, as stated above. Hermans further teaches (Fig. 1-3): the recovery board (10) has the features of a flat topside surface (110), an inclined or curved front portion (150) of the underside surface (160); a plurality of longitudinal grooves (125, 135) spaced apart by ridges (120, 132); a plurality of cleats (324, 326, 344, 346); a plurality of ground engagement teeth (170) on the underside (160) of the board (10); one or more hand grips (126) at a rear end and along one or both longitudinal sides (120) of the board (10).
Hermans teaches (Fig. 1-3): two central ridges (132) has a plurality of upwardly-extending studs (230) positioned along a length of the board (10), but does not explicitly teach the same studs on each of the one or more ridges (120, 132).
However, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of studs along the outer ridges to provide additional traction for the wheels of a vehicle. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Hermans further teaches ones or more cleats (324, 326, 344, 346) on ridges (120), but does not explicitly teach adjacent transverse channels.
However, Dionne teaches (Fig. 1, 3, and 4): one or more cleats (60), and adjacent each of the one or more cleats (60), there is a transverse channel (annotated Fig. 3 below), said transverse channel is positioned after the respective cleat (60) with reference to the front end of the recovery board (10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to modify the one or more cleats to have transverse channels positioned after the respective cleat with reference to the front end of the board, as taught by Dionne, and place them across the respective ridge, in order to maximize contact of a tire with the cleats and thereby increase traction. Additionally, when the board is being as a shovel, the transverse channels will act to effectively store the material being carried.
Hermans does not explicitly teach that the recovery board is made of polypropylene. However, Hidding teaches (Fig. 1): a vehicle ramp (20) can be made from injection molded components using polypropylene or nylon, and be used with a variety of resins and additives to meet particular needs (Hidding, col. 3, lines 30-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hermans to make the recovery board from polypropylene, as taught by Hidding, in order to achieve characteristics such as lightweight, high durability, and better traction. Additionally, “it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.”

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments have been fully considered, but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. However, toward favorable prosecution, Examiner notes the following in response to Applicant’s remarks:

Applicant argues that “the presently claimed vehicle recovery board has nothing to do with a shovel but is directed to the design of a recovery board that can be placed as close as possible to a tire so it can more easily roll onto the board and gain traction on the board without being hindered by climbing up a ramp”. The applicant further states that “The presently claimed vehicle recovery board is a rampless board where the positioning of the board adjacent a tire provides a relatively flat and constant surface for a tire to roll along”. 
The examiner responds that a “rampless recovery board” has not been claimed, and the applicant’s argument is more specific than the claim language presented. Additionally, the new secondary reference Owen et al. (US 1961873 A) does indeed teach a rampless recovery board, with an inclined front portion of an underside surface directed upwards towards the topside surface near the front end. 
Applicant argues that “A rampless recovery board with an inclined portion on the underside surface is counter- intuitive, and presents a new way of thinking that is opposite to the conventional thinking.”
The examiner responds that this feature is taught by the new secondary reference Owen et al. (US 1961873 A). 
Applicant argues that as shown in Figs. 1 and 3 of Ewen, “Ewen does not teach of a recovery board that has inclined front portion on the underside that is directed upwards towards the topside surface near the front end”. 
The examiner responds that this argument is moot in view of the new ground of rejection.
Applicant argues that “Hermans does not disclose a flat topside surface which provides a surface at a constant angle to allow a tire to move on and along without providing an initial steep slope to gain traction. In contrast, Hermans discloses the flat topside surface having a ramp extending downward from the topside. The advantage of the flat topside surface providing a surface at a constant angle is that the vehicle can gain traction without negotiating a steep gradient. Conventional vehicle recovery boards having a ramp results in the vehicle tires spinning in an attempt to climb up the ramp before the gradient eases off after the ramp portion.”
The examiner responds that “a flat topside surface which provides a surface at a constant angle to allow a tire to move on and along without providing an initial steep slope to gain traction” is taught by the new secondary reference Owen et al. (US 1961873 A).
Applicant argues that “ Hermans teaches in paragraph [0112] that "the concave front edge 154 , 1154 assists in following the curved shape of a wheel (i.e assisting in hugging the shape of an off-road tire)" and that this "increases the chances of the wheel gripping the vehicular ladder”, and “Because Hermans teaches away from a rampless recovery board with an inclined portion on the underside surface, one of ordinary skill in the art would not be led to modify Hermans to incorporate certain features of Ewen in an effort to arrive at the claimed invention.”
The examiner responds that a “rampless recovery board” has not been claimed, and the applicant’s argument is more specific than the claim language presented. Additionally, the new secondary reference Owen et al. (US 1961873 A) does indeed teach a rampless recovery board, with an inclined front portion of an underside surface directed upwards towards the topside surface near the front end.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23 and its depending claims 24-25, the prior art fails to teach that the recovery board has a removable base attached to the underside of the board, said removable base has a square or cross shape so that the removable base can fit within the underside of the board, said removable base can be used to join two recovery boards end to end to form an extended platform. While Hidding et al. (US 7104524 B1) teaches (Fig. 8): a rectangular shaped removable base (164) attached to an underside of a ramp (24) to form an extended frictional platform, the examiner finds no obvious reason to modify the recovery board of Hermans to include a removable base on the underside of the board to join two recovery boards end to end. Such a modification would require improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617